LISA WHITE HARDWICK, Judge.
The State of Missouri appeals from the order granting Joseph Norris’s motion to *297withdraw his guilty plea on a speeding ticket. Because the court suspended Norris’s sentence and no final judgment has been entered, we dismiss the appeal for lack of jurisdiction.
On July 3, 2006, Norris pled guilty to a citation for driving his vehicle eleven to fifteen miles in excess of the posted speed limit in Buchanan County. Norris paid the assessed fine of $110.00. Six weeks later, he filed a Rule 29.07 motion to withdraw the guilty plea. Norris alleged he was unaware the guilty plea would result in the assessment of points against his driver’s license.1 Despite the State’s objections, the court granted the motion to withdraw, refunded the fine, and allowed Norris to enter a new guilty plea to the same citation. On August 30, 2006, the court suspended imposition of sentence on the new guilty plea and placed Norris on probation for twelve month.
The State now seeks to appeal the order setting aside Norris’s original guilty plea. However, in criminal cases the right of appeal is limited to final judgments. Section 547.070, RSMo 2000. A trial court’s ruling on a motion to withdraw a guilty plea under Rule 29.07 is not a final, appeal-able judgment if the imposition of sentence has been suspended. State v. Mohammed, 131 S.W.3d 848 (Mo.App.2004). In such cases, the appropriate remedy for review of a Rule 29.07 motion is by writ of mandamus. Id.
We lack jurisdiction to consider the State’s appeal because there is no final judgment. Accordingly, the appeal is dismissed.
All concur.

. Norris further alleged that the accumulation of additional points on his driving record would cause his license to be suspended for thirty days.